Citation Nr: 0317444	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-38 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for bilateral defective hearing.

2.  Entitlement to an effective date earlier than January 21, 
1997, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1969.

In a June 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
denied entitlement to a compensable evaluation for bilateral 
defective hearing.  The veteran appealed the June 1996 rating 
decision to the Board of Veterans' Appeals (Board), and the 
Board in April 2000 remanded the issue for further 
development.  

In a February 2000 rating decision, the RO granted service 
connection for tinnitus, assigning a 10 percent evaluation 
therefor effective January 21, 1997.  The veteran thereafter 
perfected his appeal as to whether an effective date earlier 
than January 21, 1997, for the grant of service connection 
for tinnitus was warranted.  (The veteran's claim for an 
initial rating in excess of 10 percent for tinnitus was 
denied by the Board in an April 2000 decision.)

In January 2002 the Board issued a decision granting the 
veteran entitlement to a 10 percent evaluation for bilateral 
defective hearing, and denying his claim for an effective 
date earlier than January 21, 1997, for the grant of service 
connection for tinnitus.  The veteran appealed the January 
2002 decision, and in an order dated in March 2003, the 
United States Court of Appeals for Veterans Claims (Court) 
granted an unopposed motion for remand submitted by the 
Secretary of VA, and vacated the Board's January 2002 
decision to the extent that a rating in excess of 10 percent 
for bilateral defective hearing was denied, and to the extent 
that an effective date earlier than January 21, 1997, was not 
granted.  The case was thereafter returned to the Board.  


REMAND

According to the unopposed motion by the Secretary, the 
Board's January 2002 decision did not adequately explain how 
the veteran had been sufficiently informed as to the 
information and evidence needed to substantiate his claims.  
The motion specifically concluded that the statement of the 
case, the supplemental statements of the case, and the 
transcripts of hearings attended by the veteran did not 
adequately inform him of the information and evidence 
necessary to substantiate his claims, or adequately advise 
him as to which evidence VA would obtain and which 
information or evidence he was responsible for obtaining.  
The motion also indicated that no other documents on file 
satisfied "the specific elements required for adequate 
notice under the [Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096] as set forth in 
Charles [v. Principi, 16 Vet. App. 370, 373-74 (2002)]."

As the unopposed motion by the Secretary essentially finds 
that the veteran has not been advised of the information and 
evidence necessary to substantiate his claims, or advised as 
to what evidence VA would obtain for him and of what evidence 
he was responsible for submitting, the Board concludes that 
remand of the case is required in order to afford the veteran 
the due process to which he is entitled.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (the regulatory provision authorizing the Board to 
provide the notice required by 38 U.S.C.A. § 5103(a) is 
invalid).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), and the duty-
to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should inform the 
veteran and his representative of 
this and ask them to provide a copy 
of the outstanding records.

4.  The RO should thereafter arrange 
for a VA audiologic examination of 
the veteran to determine the 
severity of his bilateral defective 
hearing.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should also provide an 
opinion concerning the impact of the 
veteran's bilateral defective 
hearing on his ability to work.  The 
rationale for all opinions expressed 
should be provided.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
report is to reflect that a review 
of the claims file was made.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should reflect 
consideration of both old and new criteria for rating hearing 
loss.  See 64 Fed. Reg. 25,202-10 (May 11, 1999).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

